Almand, Justice.
Plaintiff brought suit for permanent alimony, child support, injunctive relief, custody of the child and title to certain real and personal property against her husband. Plaintiff sought no divorce but alleged cruel treatment and abandonment by the husband as her grounds for permanent alimony. The defendant husband denied all of plaintiff’s material allegations except that he admitted he should provide medical care for the child as well as for his education. There was conflicting evidence regarding cruel treatment, abandonment and financial status of the husband and wife. The jury’s verdict provided that defendant would pay monthly sums for the support and education of the child, but the jury denied any permanent alimony to the wife. The sole enumeration of error in this appeal is upon the trial court’s denial of the wife’s motion for new trial on the general grounds. Held:
From our review of the evidence in the record, we find that it is sufficient to support the verdict of the jury in every particular. It was not error for the court to deny the motion for *849new trial on the general grounds. See George v. George, 130 Ga. 608 (61 SE 401); Rorie v. Rorie, 134 Ga. 69 (67 SE 410).
Argued December 12, 1966
Decided January 5, 1967.
Fullbright & Duffey, Harl C. Duffey, Jr., for appellant.
Matthews, Maddox, Walton & Smith, John W. Maddox, for appellee.

Judgment affirmed.


All the Justices concur.